                                                                               ISTRIC
                                                                          TES D      TC
 1 CLYDE & CO US LLP                                                    TA




                                                                                                      O
   BRUCE D. CELEBREZZE, State Bar No. 102181




                                                                   S




                                                                                                       U
                                                                  ED
 2 bruce.celebrezze@clydeco.us




                                                                                                        RT
   ALEXANDER E. POTENTE, State Bar No. 208240                                                     D
                                                                                      RDERE




                                                              UNIT
                                                                                OO
                                                                        IT IS S
 3 alex.potente@clydeco.us
   LENELL T. McCALLUM, State Bar No. 84024




                                                                                                               R NIA
 4 lenell.mccallum@clydeco.us
                      24th Floor
   101 Second Street, 24th                                                                               ers
                                                                                         n   zalez Rog




                                                              NO
 5 San Francisco, California 94105                                               onne Go
                                                                        Judge Yv




                                                                                                               FO
   Telephone: (415) 365-9800




                                                                RT
 6 Facsimile: (415) 365-9801




                                                                                                           LI
                                                                       ER          9/9/2019




                                                                  H




                                                                                                         A
 7 Attorneys for Defendant                                                  N                             C
                                                                                              F
   NORTHFIELD INSURANCE COMPANY                                                 D IS T IC T O
 8                                                                                    R

 9                                 UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11

12 SHIRLEY CONWAY,                                        Case No. 4:18-cv-06407-YGR

13                   Plaintiff,                           STIPULATION DISMISSING ENTIRE
                                                          ACTION WITH PREJUDICE
14             v.

15 NORTHFIELD INSURANCE COMPANY,

16                   Defendant.

17

18

19

20             IT IS HEREBY STIPULATED by and between plaintiff SHIRLEY CONWAY and
21 defendant NORTHFIELD INSURANCE COMPANY, by and through their respective attorneys

22 of record, that the above captioned action shall be, and hereby is, dismissed with prejudice as to all

23 parties and claims, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall

24 bear her or its own attorneys'
                       attorneys’ fees and costs.

   //
25 I/

26 //
   /I

   //
27 I/

28 //
   //


     4632594                                          1
                                                      1        Case No. 4:18-cv-06407-YGR
                    STIPULATION DISMISSING ENTIRE ACTION WITH PREJUDICE
                                                       1 Dated: September 5, 2019                    BRANSON, BRINKOP, GRIFFITH & CAMPO, LLP

                                                       2
                                                                                                     By:          /s/ Geoffrey Hutchinson
                                                                                                                  /s/
                                                       3
                                                                                                           John R. Campo
                                                       4                                                   Geoffrey Hutchinson
                                                                                                           Attorney for Plaintiff
                                                       5                                                   SHIRLEY CONWAY
                                                       6
                                                           Dated: September 5 , 2019                 CLYDE & CO US LLP
                                                       7

                                                       8
                                                                                                     By:          /s/ Bruce D. Celebrezze
                                                                                                                  /s/
                                                       9                                                   Bruce D. Celebrezze
                                                                                                           Alexander E. Potente
                                                      10
                                                                                                           Lenell T. McCallum
                                                      11                                                   Attorney for Defendant
                                                                                                           NORTHFIELD INSURANCE COMPANY
                    San Francisco, California 94105
                     101 Second Street, 24 Floor




                                                      12
                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 Filer's
                                                         Filer’s Attestation: Pursuant to Civil Local Rule 5-1(0(3)
                                                                                                           5-1(i)(3) regarding signatures, Bruce D.
                                                         Celebrezze hereby attests that all signatories concur in the filing's
                                                                                                                       filing’s content and have authorized
                                                      14 the filing.
                                                              filing.
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4632594                                2                 Case No. 4:18-cv-06407-YGR
                                                                         STIPULATION DISMISSING ENTIRE ACTION WITH PREJUDICE
